By consent of parties, three separate papers, dated respectively 23 January, 1922, 27 October, 1923, and 15 January, 1925, which had been propounded for probate as the last will and testament of Mary E. Wilson, were submitted to the jury on an issue of devisavit vel non. The several issues were answered by the jury, who said that the paper-writing dated 15 January, 1925, was the last will and testament of the deceased, and that the other two papers were not her last will and testament.
Judgment was rendered upon the verdict, and appeal was taken upon exceptions noted.
The appellants are the propounders of the second alleged will, and the caveators of the third.
The assignments of error set out in the brief of the appellants have been carefully considered. They present no question which requires special discussion and no exception which shows reversible error. The entire controversy was fairly presented to the jury, and the verdict, which is conclusive as to the facts, is amply supported by the evidence.
We find
No error. *Page 854